I concur in the majority's analysis and disposition of appellant's sole assignment of error applying the Blockberger test. I write separately to note appellant's reliance on Ashe v. Swenson (1970),397 U.S. 436, is misplaced because Ashe is factually distinguishable from the case sub judice. In Ashe, the defendant was acquitted in the first prosecution. In the instant case, appellant plead no contest and was found guilty in the first prosecution. Although appellant properly notes this distinction was irrelevant to the Ohio Supreme Court's analysis of double jeopardy involving successive prosecutions in State v. Thomas (1980), 61 Ohio St.2d 254, Thomas has been effectively overruled by the United States Supreme Court's decision in United States v. Dixon (1993), 509 U.S. 688.